180 P.3d 702 (2008)
344 Or. 280
STATE
v.
SCHNETZKY.
No. S054301.
Supreme Court of Oregon.
March 5, 2008.
Petition for review allowed.
Upon consideration by the court. Petitioner's petition for review is allowed. The decision of the Court of Appeals is vacated, and this case is remanded to the Court of Appeals for reconsideration in light of State v. Ramirez, 205 Or.App. 113, 133 P.3d 343, adh'd to on recons, 207 Or.App. 1, 139 P.3d 981 (2006), rev'd, 343 Or. 505, 173 P.3d 817 (2007), amended on recons, 344 Or. 195, 179 P.3d 673 (2008).